FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AGUS BUDI SANTOSO,                               No. 08-73839

               Petitioner,                       Agency No. A098-511-208

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Agus Budi Santoso, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the

petition for review.

         Santoso does not contend he suffered past persecution, but contends he faces

future persecution based on his family’s disappointment that he is no longer a

practicing Muslim and general harm by Muslims. Substantial evidence supports

the agency’s finding that Santoso does not face a clear probability of future

persecution. See Fakhry v. Mukasey, 524 F.3d 1057, 1065-66 (9th Cir. 2008);

Lolong v. Gonzales, 484 F.3d 1173, 1179 (9th Cir. 2007) (en banc) (a “general,

undifferentiated claim” is not a basis for relief).

         In addition, substantial evidence supports the agency’s denial of CAT relief

because Santoso failed to establish it is more likely than not that he will be tortured

if returned to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                            2                                   08-73839